                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION
BENJAMIN SAMON MAXWELL, SR.,                    )
                                                )
      Plaintiff,                                )
v.                                              )             CV419-018
                                                )
JOHN WILCHER, Sheriff, et al.,                  )
                                                )
      Defendants.                               )

          ORDER AND REPORT AND RECOMMENDATION

      Proceeding pro se and in forma pauperis, plaintiff Benjamin Maxell

has filed this 42 U.S.C. § 1983 action alleging officers at Chatham County

Detention Center (CCDC) utilized unnecessary excessive force on him. See

Doc. 1. The Court granted Maxwell’s request to pursue his case in forma

pauperis (IFP), doc. 3, and he returned the necessary forms. Docs. 4 & 5.

The Court now proceeds to screen the Complaint pursuant to 28 U.S.C.

§ 1915A, which requires the immediate dismissal of any pro se complaint

that fails to state at least one actionable claim against a governmental

entity or official. 1


1
   Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint
pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001),
allegations in plaintiff’s Complaint are taken as true and construed in the light most
favorable to him. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir. 2011). Conclusory
allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (discussing a Rule
      On December 23, 2018, Maxwell was involved in an “incident with

another inmate” and was handcuffed and led away in leg restraints by

CCDC officers. Doc. 1 at 5. He wriggled about and complained that the

handcuffs were “cutting” into his wrist and, when Officer Aguilar

wrenched the handcuff painfully, Maxwell “threw [his] left shoulder from

the pain the handcuffs were causing.” Id. Apparently perceiving the

allegedly-innocent reaction as some type of threat, Officers Aguilar and

Bright “rushed [him] to the wall and began strangling [him].” Id. Captain

Boyles eventually intervened, stopping the strangling, but Officer Aguilar

got in another swing, “push[ing] [Maxwell’s] head to the wall and

bust[ing] [his] lip.” Id. Maxwell did not notice that his lip was bleeding

until some time later, when he was seen by the prison nurse. Id. at 6. He

seeks $80,000 against Officers Aguilar and Bright, id. at 7, and filed a

paper grievance naming them on December 27, 2018. Id. at 3. At the time

of filing this action, he had not “received any feedback from a grievance

that’s supposed to be answered in 48 hours.” Id. at 3.

      An inmate must exhaust administrative remedies before filing a

§ 1983 action challenging prison conditions. 42 U.S.C. § 1997e(a); Miller


12(b)(6) dismissal).
                                    2
v. Pryor, 315 F. App’x 149, 150 (11th Cir. 2008).                 Section 1997e(a)’s

exhaustion requirement is mandatory. Porter v. Nussle, 534 U.S. 516, 524

(2002). Exhaustion is a “pre-condition to suit” that must be enforced even

if the available administrative remedies are either “futile or inadequate.”

Harris v. Garner, 190 F.3d 1279, 1285-86 (11th Cir. 1999), aff’d in part

and vacated and remanded on other grounds by Harris v. Garner, 216

F.3d 970 (2000) (en banc); see also Jones v. Bock, 549 U.S. 199, 199-200

(2007) (“There is no question that exhaustion is mandatory under the

PLRA”).2 Simply put, if an administrative remedy is “available,” it must

be exhausted. 42 U.S.C. § 1997e(a).

      The failure to exhaust is an affirmative defense, however, and

inmates are not required to specially plead or demonstrate exhaustion in

their complaint. Jones v. Bock, 549 U.S. 199, 216 (2007). But the normal

pleading rules still apply: when it is clear from the face of the Complaint



2
    Not only does the PLRA require exhaustion, it “requires proper exhaustion,”
Woodford v. Ngo, 548 U.S. 81, 93 (2006), which means an inmate must “us[e] all steps”
in the administrative process, and comply with any administrative “deadlines and
other critical procedural rules,” before filing a complaint about prison conditions in
federal court. Id. at 89-91 (citation omitted); see also Lambert v. United States, 198 F.
App’x 835, 840 (11th Cir. 2006) (proper exhaustion requires filing a grievance “under
the terms of and according to the time set by” prison officials). If a prisoner fails to
complete the administrative process or falls short of compliance with procedural rules
governing prisoner grievances, he procedurally defaults his claims. Johnson v.
Meadows, 418 F.3d 1152, 1159 (11th Cir. 2005).
                                            3
that a prisoner cannot state a claim for relief, dismissal at screening is

appropriate. Cole v. Secretary, Dep’t of Corr., 451 F. App’x 827, 828 (11th

Cir. 2011) (“[A] complaint may be dismissed under § 1915A(b) if lack of

exhaustion appears on the face of the complaint.”); see Dollar v. Coweta

County Sheriff Office, 446 F. App’x 248, 251-52 (11th Cir. 2011); Bingham

v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). In other words, when a

prisoner’s Complaint establishes that he has made no effort to exhaust his

available administrative remedies, the Court must dismiss the Complaint

at screening. See Okpala v. Drew, 248 F. App’x 72 (11th Cir. 2007); Cole

v. Ellis, 2010 WL 5564632, at *3 (N.D. Fla. Dec. 28, 2010); Rashid v.

Liberty County Jail, 2010 WL 3239241, at *1 n.1 (S.D. Ga. May 3, 2010).

      Here, it is apparent from the face of the Complaint both that a

grievance procedure is available 3 and that Maxwell failed to exhaust that


3
    Even construing Maxwell’s Complaint liberally to contend that any failure to
exhaust was caused by those remedies’ unavailability, see doc. 1 at 3 (stating that on
the day he filed suit a CCDC officer had told him that “they’re probably not going to
answer” his grievance); see also Ross v. Blake, __ U.S. __, 136 S. Ct. 1850, 1859 (2016)
(prisoners need only exhaust those remedies which were available to them), plaintiff
has not even hinted at the existence of any exception to the PLRA’s procedural bar.
See id. at 1859-60 (three circumstances can render an administrative remedy,
“although officially on the books,” unavailable: (1) where the administrative procedure
“operates as a simple dead end -- with officers unable or consistently unwilling to
provide any relief to aggrieved inmates”; (2) when administrative remedies are so
confusing that they are “essentially ‘unknowable’”; or (3) where “prison
administrators thwart inmates from taking advantage of a grievance process through
machination, misrepresentation, or intimidation.”). Plaintiff has offered nothing to
                                           4
procedure: he waited a little over a week from submitting his paper

grievance (on December 27, 2018) to signing his Complaint (on January 5,

2019). Doc. 1 at 3, 6. No decision — a denial or otherwise — by the prison

grievance Committee or Appeals Committee has been made.                       Id.   As

discussed, exhaustion is mandatory, and there is no discretion to waive

this requirement. Alexander v. Hawk, 159 F.3d 1321, 1324-26 (11th Cir.

1998). Plaintiff’s impatience notwithstanding, the Complaint should be

DISMISSED without prejudice on nonexhaustion grounds.                               See

Johnson, 418 F.3d at 1156. 4

      Meanwhile, it is time for Maxwell to pay his filing fee. Since his

PLRA paperwork reflects an average monthly balance of $54.02, doc. 5, he

owes an initial partial filing fee of $10.80. See 28 U.S.C. § 1915(b)(1)

(requiring an initial fee assessment “when funds exist”). His custodian



suggest unavailability but his own impatience and an officer’s offhand remark as proof
that his grievance will languish in the circular file.
4
   Despite the lack of any apparent basis for viable amendment, plaintiff’s opportunity
to object to this Report and Recommendation (R&R) within 14 days of service, see infra,
affords him an opportunity to resuscitate his case. He may also submit a Second
Amended Complaint during that period if he believes it would cure the legal defects
discussed above. See Willis v. Darden, 2012 WL 170163, at * 2 n. 3 (S.D. Ga. Jan. 19,
2012) (citing Smith v. Stanley, 2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)).
To state a claim, however, plaintiff must be able to both plead the requisite elements
of his § 1983 claims and identify a defendant who is not immune from suit.

                                          5
(or designee) shall therefore remit $10.80 to the Court and shall set aside

and remit 20 percent of all future deposits to his account, then forward

those funds to the Clerk each time the set aside amount reaches $10.00,

until the balance of the Court’s $400.00 filing fee has been paid in full.

     The Clerk is DIRECTED to send this Report and Recommendation

(R&R) to plaintiff’s account custodian immediately, as this payment

directive is nondispositive within the meaning of Fed. R. Civ. P. 72(a), so

no Rule 72(b) adoption is required. In the event he is transferred to

another institution, his present custodian shall forward a copy of this R&R

and all financial information concerning payment of the filing fee and costs

in this case to plaintiff’s new custodian. The balance due from plaintiff

shall be collected by the custodian at his next institution in accordance

with the terms of the payment directive portion of this Order.

     This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 72.3.

Within 14 days of service, any party may file written objections to this

R&R with the Court and serve a copy on all parties. The document should

be   captioned    “Objections    to   Magistrate    Judge’s    Report    and

Recommendations.” Any request for additional time to file objections

                                      6
should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the magistrate   judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

      SO ORDERED AND REPORTED AND RECOMMENDED, this

21st day February, 2019.

                                    ______________________________
                                     ___________________________
                                    CHRIS
                                     HRISTOPHER
                                       I TO
                                          T PH E L. RAY
                                             HER
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                      7
